Citation Nr: 0707827	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-14 600	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of iron poisoning, claimed as secondary to 
medication prescribed by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied compensation under 
38 U.S.C.A. § 1151 for iron poisoning due to medication, 
Glyburide.  

The veteran appealed the RO's determination and in July 2003, 
he testified at a Board hearing held at the RO.  In April 
2004, the Board remanded the matter for additional 
evidentiary development.  

In November 2006, the veteran's representative filed a motion 
to advance this case on the docket, based on the veteran's 
age.  In January 2007, the Board granted the motion, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1944 to July 1946.

2.  On February 27, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota, that the veteran had died in March 2006.



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


